UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-27889 THE AMACORE GROUP, INC. (Exact Name of registrant as specified in its charter) Delaware 59-3206480 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) Maitland Promenade 1, 485 North Keller Road, Suite 450, Maitland, Florida 32751 (Address of principal executive offices) (Zip Code) Registrant’s telephone number:(407) 805-8900 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Securities Exchange Act of 1934).YesoNox The number of shares outstanding of each of the issuer’s classes of common stock as of Augst 7, 2010: 1,047,725,428 shares of Class A common stock, par value $0.001 and 200,000 shares of Class B common stock, par value $0.001 DOCUMENTS INCORPORATED BY REFERENCE None. THE AMACORE GROUP, INC. FORM 10-Q PARTI - FINANCIAL INFORMATION Page No. Item 1.Financial Statements (Unaudited). Condensed Consolidated Balance Sheets – June 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations – For the Three and Six Months Ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows – For the Six Months Ended June 30, 2010 and 2009 5 Consolidated Statement of Stockholders’ Deficit – For the Six Months Ended June 30, 2010 6 Notes to Interim Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 29 Item 3.Quantitative and Qualitative Disclosures about Market Risk. 40 Item 4.Controls and Procedures. 40 PARTII - OTHER INFORMATION Page No. Item 1.Legal Proceedings. 41 Item 1a. Risk Factors. 41 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 41 Item 3.Defaults Upon Senior Securities. 41 Item 4.Reserved. 41 Item 5.Other Information. 41 Item 6.Exhibits. 42 Signatures 43 2 THE AMACORE GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2010 December 31, 2009 ASSETS Current assets Cash $ $ Marketable securities (at fair value) Accounts receivable (net of allowance for doubtful accounts of $0 and $100,000 for 2010 and 2009, respectively) Deferred expenses Deposits and other current assets Total current assets Property, plant and equipment (net of accumulated depreciation of $1,092,546 and $892,619 for 2010 and 2009, respectively) Deferred customer acquisition costs Other intangible assets Deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accounts payable - related party Loans and notes payable - current Notes payable - related party Accrued expenses and other liabilities Deferred compensation - related party Deferred acquisition payments Deferred revenue Total current liabilities Capital lease obligation Deferred acquisition payments Deferred compensation - related party Loans and notes payable - Loans and notes payable - related party Accrued dividends Fair value of share conversion feature Fair value of warrants Total liabilities Redeemable preferred stock - Zurvita Holdings, Inc. Stockholders' Deficit The Amacore Group, Inc. Preferred Stock, $.001 par value, 20,000,000 shares authorized; Series G mandatorily convertible preferred stock; 1,200 shares authorized; 1,200 shares issued and outstanding. 1 1 Series H mandatorily convertible preferred stock; 400 shares authorized; 400 shares issued and outstanding. - - Series I mandatorily convertible preferred stock; 10,000 shares authorized; 1,650 shares issued and outstanding. 1 1 Series L mandatorily convertible preferred stock; 10,050 shares authorized; 1,050 shares issued and outstanding. 1 1 Series A mandatorily convertible preferred stock; 1,500 shares authorized; 155 shares issued and outstanding. - - Common Stock A, $.001 par value, 1,360,000,000 shares authorized; 1,047,725,428 shares issued and outstanding. Common Stock B, $.001 par value, 120,000,000 shares authorized; 200,000 shares issued and outstanding. Additional paid-in capital Accumulated deficit ) ) Total Amacore Group, Inc. stockholders' deficit ) ) Deficit related to noncontrolling interest in Zurvita Holdings, Inc. ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 THE AMACORE GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Six Months Ended June 30, June 30, REVENUES Administrative websites $ Advertising sales - - Commissions Marketing fees and materials Membership fees Total revenues COST OF SALES Benefit and service cost Sales commissions Total cost of sales GROSS PROFIT OPERATING EXPENSES Amortization Depreciation Office related expenses Payroll and employee benefits Professional fees and legal settlements Selling and marketing Travel Total operating expenses Loss from operations before other income (expense) OTHER INCOME (EXPENSE) Gain on change in fair value of marketable securities - - Interest expense ) Interest income 6 (Loss) gain on change in fair value of warrants ) ) Loss on change in fair value of share conversion feature ) - ) - Other 6 Total other income (expense), net ) ) Net (loss) income before income taxes ) ) ) Income taxes - - Net (loss ) income ) ) ) Less:Net loss attributed to non-controlling interest in Zurvita Holdings, Inc. - - Net (loss) income attributed to The Amacore Group, Inc. ) ) ) Preferred stock dividend ) Net loss attributed to The Amacore Group, Inc. available to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 THE AMACORE GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Amortization of deferred marketing agreement - Amortization of notes payable discount - Amortization of intangible assets Depreciation Loss on change in fair value of warrants ) Loss on change in fair value of share conversion liability - Gain on change in fair value of marketable securities ) - Provision for doubtful accounts ) - Share-based compensation Changes in operating assets and liabilities Decrease (increase) in accounts receivable ) (Increase) decrease in nontrade receivables - related party ) Decrease (increase) in deferred expenses ) Increase in deposits and other current assets ) ) Decrease in deferred customer acquisition costs Decrease in deposits and other assets - Increase in accounts payable and accrued expenses Increase (decrease) in deferred compensation - related party ) Decrease in deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Deferred acquisition payments - ) Net payments on credit card borrowing ) ) Principal payments on capital lease obligations ) ) Principal payments made on notes payable ) ) Proceeds from exercise of Amacore Group, Inc. common stock warrants - Proceeds from exercise of Zurvita Holdings, Inc. common stock warrants - Proceeds from sale of Amacore Group, Inc. preferred stock and warrants - Proceeds from sale of Zurvita Holdings, Inc. preferred stock and warrants - Net cash provided by financing activities (Decrease) increase in cash ) Beginning cash Ending cash $ $ SUPPLEMENTAL INFORMATION: Cash paid for interest $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 THE AMACORE GROUP, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT For the Six Months Ended June 30, 2010 Preferred Stock Common Stock Paid-In Accumulated Noncontrolling Interest in Zurvita Holdings, Series A Series G Series H Series I Series L Class A Class B Capital Deficit Inc. Total December 31, 2009 $ ) $ ) $ ) Share based compensation Exercise of Zurvita Holdings, Inc. common stock warrants Reclassification of liability warrants to equity Partial disposition of ownership of Zurvita Holdings, Inc. ) - Net loss attributable to noncontrolling interest ) ) Net loss available to common stockholders ) ) June 30, 2010 $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 THE AMACORE GROUP, INC. NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 NOTE 1 – NATURE OF OPERATIONS The Amacore Group, Inc. (the “Company,” “Amacore,”“we,” “our,” and “us” all refer to The Amacore Group, Inc. together with its consolidated subsidiaries) is primarily a provider and marketer of healthcare-related membership products such as limited and major medical insurance programs, supplemental medical insurance and discount dental and vision programs for individuals and families.The Company distributes these products and services through various distribution methods such as its agent network, inbound call center, in-house sales representatives, network marketing and affinity marketing partners as well as through third-party direct response marketers. To generate leads for these distribution methods, the Company utilizes a variety of means such as Direct Response TV, internet advertising, database mining, and third-party leads as well as affiliate marketing partners’ lead sources.The Company’s secondary line of business is to provide and market lifestyle membership programs through these same marketing channels.These membership programs utilize the same back office and systems creating marketing efficiencies to provide low cost ancillary products such as identity theft protection, home warranty, travel protection, term life insurance, involuntary unemployment insurance, accident insurance and pet insurance.The Company’s offers these secondary products not only to new leads but also to existing members to increase member persistency and lifetime membership value. The Company also markets its administrative services such as billing, fulfillment, patient advocacy, claims administration and servicing. The Company operates through five different business divisions: · LifeGuard Benefit Services Division – This division historically has generated revenue primarily from the sale of healthcare benefit membership plans and provides product fulfillment, customer support, membership billing, claims administration, provider membership network maintenance and information technology.With the recent marketing and servicing contract terminations between LifeGuard and Direct Medical Network Solutions, Inc. (“DirectMedical”) and Consumer Assistance Service Association (“CASA”), this division is now mainly providing its supporting services to other divisions. The Company operates this division through LifeGuard Benefit Services, Inc., a wholly owned subsidiary of the Company (“LifeGuard”). · U.S. Health Benefits Group Division– This division is an inbound lead generation telemarketing operation primarily marketing major and limited medical benefit plans.The Company has operated this division through US Health Benefits Group, Inc., US Healthcare Plans, Inc. and On the Phone, Inc., each a wholly owned subsidiary of the Company(collectively, “USHBG”).Effective July 9, 2010, the Company shut down this division due to continued operating losses and the increased operating cash requirements of the division due to recent contract terminations. · Zurvita Holdings Inc.– This is a networkmarketing company that is a provider of products and benefits through the use of a multi-level marketing distribution channel which consists of independent business operators.The products marketed include residential gas and electricity energy rate plans, discount healthcare benefits and discount benefits on various retail products and services, and online advertising.Zurvita Holdings, Inc. (“Zurvita”) also markets numerous low cost ancillary lifestyle membership products such as home warranty, legal assistance and restoration services for identity theft and consumer credit. Zurvita is a variable interest entity, and the Company is the primary beneficiary of Zurvita. · JRM Benefits Consultants Division – This divisionhistorically marketed various financial services and healthcare products through its telemarketing center and agent distribution network to individuals, families and employer groups.Effective March 1, 2010, the Company halted call center operations of JRM.The Senior Vice Presidents of JRM will focus on recruiting agents and other direct response marketers to sell the products of other reporting units.The Company operates this division through JRM Benefits Consultants, LLC, a wholly owned subsidiary of the Company (“JRM”). · Corporate and Other Division – This division provides management and financial support to the Company’s various divisions and is responsible for corporate governance and compliance. The division has primarily operated as a cost center and recognized limited revenue from strategic marketing initiatives with respect to sale of healthcare membership benefit plans.However, with the shutdown of JRM and USHBG operations and the contract termination between DirectMedical, CASA and LifeGuard, this division has added revenue generation as a major aspect of its operations. The Company operates this division through The Amacore Group, Inc. and its wholly owned subsidiary Amacore Direct Marketing, Inc. Management’s Assessment of Liquidity At June 30, 2010, the Company had negative working capital of approximately $3.5 million, an accumulated deficit of approximately $148.2 million and negative cash flows from operating activities of approximately $4.8 million.For the three and six months ended June 30, 2010, the Company had a loss from operations of approximately $3.1 million and $6.2 million, respectively. The financial statements do not reflect any adjustments that would be necessary under the assumption that the Company would not continue as a going concern. 7 The Company believes that existing cash resources, together with projected revenue and the expected continued support of its majority stockholder, will be sufficient to sustain current planned operations for the next 12 months. During 2010, Zurvita has raised $3.3 million in equity funding from its preferred stock shareholder.Additional cash resources may be required should the Company not meet its sales targets, exceed its projected operating costs, wish to accelerate sales or complete one or more acquisitions or if unanticipated expenses arise or are incurred. The Company does not currently maintain a line of credit or term loan with any commercial bank or other financial institution and has not made any other arrangements to obtain additional financing.We can provide no assurance that we will not require additional financing.Likewise, we can provide no assurance that if we need additional financing that it will be available in an amount or on terms acceptable to us, if at all.If we are unable to obtain additional funds when they are needed or if such funds cannot be obtained on terms favorable to us, we may be unable to execute upon our business plan or pay our costs and expenses as they are incurred, which could have a material, adverse effect on our business, financial condition and results of operations. NOTE 2 – BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The accompanying condensed consolidated balance sheet as of December 31, 2009, which was derived from audited financial statements, and the unaudited condensed consolidated financial statements as of June 30, 2010 and 2009 have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary in order to make the financial statements not misleading have been included. Results for the three and six month periods ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. For further information, refer to the financial statements and footnotes thereto included in the Company’s Report on Form 10-K for the year ended December 31, 2009. Principles of Consolidation The accompanying consolidated financial statements have been prepared in accordance with U.S. GAAP. They include the accounts of Amacore and its wholly-owned subsidiaries, Amacore Direct Marketing Inc., JRM, LifeGuard and USHBG. The Company owns approximately 65.14 percent of the outstanding common stock of Zurvita which represents approximately 35 percent of the voting rights of total outstanding equity securities.Management has determined Zurvita to be a variable interest entity and Amacore to be the primary beneficiary; therefore, the accounts of Zurvita are included in the accompanying consolidated financial statements.See Note 9 –Non-Controlling Interest for more information. Intercompany balances and transactions have been eliminated in consolidation. Revenue Recognition Administrative Websites Zurvita’s independent representatives pay a fee to the Company entitling them to use of websites that facilitate their business operations.This revenue is recognized ratably over the website subscription period. Advertising Sales The Company markets subscriptions to a service that facilitates the ability of customers, typically small business owners, to display commercial advertising on on-line search directories.This revenue is recognized ratably over the advertising subscription period. Commissions The Company is paid a commission for its sales of third-party products. Commissions are recognized as products are sold and services performed and the Company has accomplished all activities necessary to complete the earnings process. Marketing Fees and Materials The Company markets certain of its products through a multi-level sales organization whereby independent distributors establish their own network of associates. The independent distributors pay the Company an annual fee to become marketing representatives on behalf of the Company. In exchange, the representatives receive access, on an annual basis, to various marketing and promotional materials and tools as well as access to a customized management reporting platform; accordingly, revenue from marketing fees is recognized over an annual period.The Company also earns ancillary revenue from the sale of marketing materials to third parties.Revenue is recognized when marketing materials are delivered. Membership Fees The Company recognizes revenues from membership fees for the sales of health-related discount benefit plans as earned.These arrangements are generally renewable monthly and revenue is recognized over the renewal period.These products often include elements sold through contracts with third-party providers.Based on consideration of each contractual arrangement, revenue is reported on a gross basis. 8 The Company recordsa reduction in revenue for estimated refunds and chargebacks from credit card companies based upon actual history and management’s evaluation of current facts and circumstances. Refunds and chargebacks totaled approximately $399 thousand and $1.1 million for the three months ended June 30, 2010 and 2009, respectively, and $1.3 million and $1.9 million for the six months ended June 30, 2010 and 2009, respectively, and were recorded as a reduction of revenue in the accompanying consolidated statements of operations.Estimates for an allowance for refunds and chargebacks totaled approximately $145 thousand and $160 thousand at June 30, 2010 and December 31, 2009, respectively and were included in accrued expenses and other liabilities in the accompanying balance sheets. Selling and Marketing Costs The Company classifies merchant account fees, fulfillment costs and lead cost not identifiable with specific product sales within selling and marketing costs within the Statement of Operations. Concentration of Credit Risk For the six months ended June 30, 2010, revenue generated by LifeGuard represented approximately 52%of total consolidated revenue.Revenue from DirectMedical, a company 33% owned by a former majority shareholder of LifeGuard, accounted for 17% of LifeGuard’s revenue and 10% of consolidated revenue.LifeGuard’s products are dependent upon strategic relationships with insurance companies; accordingly, a change in these strategic relationships, contractual or otherwise, could negatively impact the Company’s business.As of February 26, 2010, LifeGuard and USHBG are no longer providing marketing or servicing to DirectMedical due to contract terminations. At certain times, the Company’s bank deposits exceed the amounts insured by the FDIC.Should the financial institution cease operations when the Company’s deposit balances exceed FDIC insured limits, it could be a significant disruption to the Company’s cash flow. All of the Company’s credit card processing is with one merchant processor.All of Zurvita’s marketing sales commission payments are calculated by a third-party service provider. Use of Estimates The preparation of the Company’s condensed consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.The accounting estimates requiring a high degree of management’s subjective judgments include the allowance for sales refunds and chargebacks, capitalization of certain assets, depreciable/amortizable lives, impairment oflong-lived assets, determination of amount of allowance for doubtful accounts, the fair value of marketable securities, the expected volatility of common stock, and the fair value of common stock and warrants as well as the allocation of proceeds from the issuance of debt and equity instruments.Due to the uncertainty inherent in such estimates, actual results may differ from these estimates. Marketable Securities The Company’s marketable securities consist of non-registered common stock. The Company fair values these securities on a recurring basis and has accounted for these securities as trading securities in accordance with U.S. GAAP. These investments are carried in the accompanying consolidated balance sheet at fair value, with the difference between cost and fair value (unrealized gains and losses) included in the accompanying consolidated statement of operations. Marketable securities are classified as current assets as they are available to meet the current operating needs of the Company. Deferred Customer Acquisition Costs Customer acquisition costs relate to contractual arrangements with certain marketing companies primarily for the sale of LifeGuard membership products.Payments are made as leads are provided and are amortized to cost of sales over a term relevant to the expected life of the membership.The majority of these costs are amortized on an accelerated basis over a period less than twelve months, in proportion to recognition of the related revenue.At June 30, 2010 and December 31, 2009, unamortized customer acquisition costs of $249 thousand and $533 thousand, respectively, are included in deferred expenses and $7 thousand and $66 thousand, respectively, are included in deferred customer acquisition costs in the accompanying consolidated balance sheets.Amounts paid for leads that do not result in a sale are expensed immediately as a selling and marketing expense. There were no customer acquisition costs for the six month period ended June 30, 2010.There were $1.2 million and $1.2 million of customer acquisition costs for the three and six month period ended June 30, 2009, respectively, included in selling and marketing in the accompanying consolidated statements of operations. Other Intangible Assets The Company evaluates its intangible assets for impairment whenever events or changes in circumstances indicate that the carrying value of such assets may not be recoverable. To determine recoverability, the Company compares the carrying value of the assets to the estimated future cash flows. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized for the amount by which the carrying amount of the asset exceeds the fair value of the asset. 9 Intangible assets with a finite useful life recorded as a result of acquisition transactions are amortized over their estimated useful lives on a straight-line basis as follows: Software 3 years Tradenames 16 months Stock-Based Compensation The Company recognizes the cost resulting from all share-based payment transactions in the financial statements using a fair-value-based measurement method.The Company uses the Black-Scholes Option Pricing Model in computing the fair value of warrant instrument issuances and uses closing market prices in computing the fair value of Common A and Common B stock issuances. The measurement date for valuing share-based payments made to non-employees is the earlier of the date at which a commitment for performance by the counterparty to earn the equity instruments is reached or the date at which the counterparty’s performance iscomplete. Convertible Instruments The Company reviews the terms of convertible debt and equity securities for indications that bifurcation and separate accounting for the embedded conversion feature is required. Generally, embedded conversion features where the ability to physical or net-share settle the conversion option is not within the control of the Company are bifurcated and accounted for as derivative financial instruments.Bifurcation of the embedded derivative instrument requires allocation of the proceeds first to the fair value of the embedded derivative instrument with the residual allocated to the debt or equity instrument. The resulting discount to the face value of the debt instruments is amortized through periodic charges to interest expense using the effective interest ratemethod. Derivative Financial Instruments The Company generally does not use derivative financial instruments to hedge exposures to cash-flow or market risks. However, certain other financial instruments, such as warrants to purchase the Company’s common stock and the embedded conversion features of debt and preferred instruments that are indexed to the Company’s common stock are classified as liabilities when either (a) the holder possesses rights to net-cash settlement, (b) physical or net share settlement is not within the control of the Company, or (c) based on its settlement provisions, the instrument is determined not to be indexed to the Company’s common stock.In such instances, net-cash settlement is assumed for financial accounting and reporting. Such financial instruments are initially recorded at fair value and subsequently adjusted to fair value at the close of each reporting period with resulting unrealized gains and losses recognized within the Statement of Operations. Fair value for option-based derivative financial instruments is determined using the Black-Scholes Option Pricing Model. Other convertible instruments that are not derivative financial instruments are accounted for by recording the intrinsic value of the embedded conversion feature as a discount from the initial value of the instrument and accreting it back to face value over the period to the earliest conversion date using the effective interest rate method. Income Taxes The Company accounts for income taxes using an asset and liability method pursuant to which deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to reverse.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is provided against deferred tax assets based on the weight of available evidence when it is more likely than not that some or all of the deferred tax assets will not be realized. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others may be subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained.The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, we believe it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any.Tax positions taken are not offset or aggregated with other positions.Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority.The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest and penalties associated with unrecognized tax benefits are classified as income tax expense in the statement of operations. 10 Fair Value Measurements U.S. GAAP defines fair value as the price that would be received to sell an asset or paid to transfer a liability to a third party with the same credit standing (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. In many cases, the exit price and the transaction (or entry) price will be the same at initial recognition.However, in certain cases, the transaction price may not represent fair value.Fair value is a market-based measurement determined based on a hypothetical transaction at the measurement date, considered from the perspective of a market participant, not based solely upon the perspective of the reporting entity.When quoted prices are not used to determine fair value, consideration is given to broad valuation techniques: (i) the market approach, (ii) the income approach, and (iii) the cost approach.Entities are required to determine the most appropriate valuation technique to use, given what is being measured and the availability of sufficient inputs.Inputs to fair valuation techniques are prioritized, allowing for the use of unobservable inputs to the extent that observable inputs are not available.The applicable guidance establishes a three-level hierarchy, based on the priority of the inputs to the respective valuation technique.The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).An asset or liability’s classification within the fair value hierarchy is based on the lowest level of significant input to its valuation.The input levels are defined as follows: Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 Quoted prices in markets that are not active or inputs that are observable either directly or indirectly. Level 2 inputs include quoted prices for similar assets or liabilities other than quoted prices in Level 1, quoted prices in markets that are not active, or other inputs that are observable or can be derived principally from or corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 Unobservable inputs that are supported by little or no market activity and are significant to the fair value of the assets or liabilities.Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing the asset or liability.Level 3 assets and liabilities include those whose values are determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as those for which the determination of fair value requires significant management judgment or estimation. Earnings Per Share Basic earnings (loss) per share are calculated by dividing net income (loss) available to common stockholders by the weighted average number of shares of common stock outstanding for the period. Diluted earnings (loss) per share is calculated by dividing the net income (loss) by the weighted average number of shares of common stock outstanding for the period, adjusted for the dilutive effect of common stock equivalents, using the treasury stock method for warrants and the if converted method for convertible preferred stock and convertible debt. Convertible debt and warrants, officer, employee and non-employee stock options that are considered potentially dilutive are included in the fully diluted shares calculation as long as the effect is not anti-dilutive.Contingently issuable shares are included in the computation of basic earnings (loss) per share when the issuance of the shares is no longer contingent and in the computation of diluted earnings (loss) per share based on the number of shares issuable as if the end of the reporting period were the end of the contingency period.Weighted average shares outstanding include both Class A and Class B common stock. There is no difference between the dividend rights and earnings allocation of Class A and Class B common stock. For the three and six months ended June 30, 2010 and 2009, securities that could potentially dilute earnings per share in the future were not included within the Company’s loss per share calculation as their effect would be anti-dilutive. Reclassifications Certain amounts within the marketing fees and materials category on the Statement of Operations for the prior period have been reclassified to administrative websites to conform to the current period presentation. These reclassifications had no impact on the previously reported net loss or stockholders' deficit. Subsequent Events Management has evaluated subsequent events through the date the financial statements were issued. NOTE 3 – NONCASH INVESTING AND FINANCING ACTIVITIES The following table presents a summary of the various noncash investing and financing transactions that the Company entered into during the six months ended June 30, 2010 and 2009. 11 June 30, 2010 June 30, 2009 Beneficial conversion feature accretion $
